Citation Nr: 1412135	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-36 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an extension of a temporary total rating beyond July 31, 2009, for postsurgical convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active duty for training June 1979 to October 1979 and active duty in July 1980, June 1981, July 1982 and June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran requested a video conference hearing in his September 2010 VA-9 form.  This request is considered withdrawn because the Veteran failed to report for the hearing.   38 C.F.R. § 20.704(d) (2013).  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals additional records which are pertinent to the present appeal.  The Veteran's updated Appellant Brief and VA outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran had a right knee unicompartmental replacement of his right knee in early June 2009.  He was given some physical therapy before discharge.

2.  The Veteran was discharged from the hospital June 8, 2009 and began attending physical therapy soon after his partial knee replacement surgery.  

3.  While he had pain, used a cane to walk long distances and occasionally a walker with decreasing frequency, he was still able to ambulate, extend and flex his right knee before August 2009.  He was bearing weight on the leg.




CONCLUSION OF LAW

The criteria for extension of a temporary total rating for postsurgical convalescence past July 31, 2009 have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As service connection and an initial rating period have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Nevertheless, the RO sent a Veterans Claims Assistance Act letter in September 2011.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in September 2009.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's total temporary disability due to his right knee surgery.  

Merits of the Claim

The Veteran seeks an extension of his temporary total disability rating beyond July 31, 2009.  In its September 2009 rating decision, the RO granted a temporary total rating effective June 2, 2009 through July 31, 2009 based on surgical treatment necessitating convalescence.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

Total ratings will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  Id. 

The Veteran underwent a unicompartmental or partial knee replacement surgery on June 2, 2009.  Thereafter, he participated in physical and occupational therapy.  His June 8, 2009 discharge summary stated that by the time of discharge, the Veteran was able to walk 250 feet with a standard walker and contact guard.  

The Veteran had a follow up consultation on June 23, 2009, where he stated he was in physical therapy.  In a July 23, 2009 consultation, the Veteran stated he was doing very well.  The examiner noted the incision had healed well and that he would encourage the Veteran to progress to using a cane.  In an August 2009 consultation, the Veteran was noted to be ambulating with a wheeled walker and a more normal reciprocating gait.  In September 2009, the Veteran was noted to be ambulating with a cane.  

In a February 2010 addendum to a VA medical center consultation report, Dr. F.L.J. stated that because the Veteran's knee continued to limit his functioning, it required continued convalescent leave.  No rationale is offered for this opinion.  This consultation is in an outpatient report and does not make any note of house confinement, immobilization of a joint, lack of weight bearing or other indicia of continued need for convalescence.  In a consultation the previous month, the same doctor noted that the Veteran was using a cane - meaning that he was able to walk.  Furthermore, in a November 2009 consultation, the same doctor stated that he had the Veteran walk around the examining room.  There is no rationale for the February 2010 statement and there is evidence showing that the Veteran was an outpatient and walking.  Therefore, the Board can give very little weight to the doctor's statement.  

In September 2010, the Veteran submitted his VA-9 form with a statement and a copy of an August 2010 bone scan.  The Veteran stated that this was evidence of continuing complications of his knee surgery.  While this is evidence of continued complications, temporary total awards are based on documentation of the need for continued convalescence, such as immobilization of inability to bear weight, not continuing complications.  38 C.F.R. § 4.30.  That would be a matter of the post-convalescence rating to be assigned, if the Veteran desires to seek an increased rating, he should so specify to the RO.

The Veteran was afforded a VA examination in September 2009.  The Veteran complained of right knee pain, weakness, stiffness, swelling, heat, redness, instability and locking.  He reported there was no giving way, fatigability or lack of endurance.  The Veteran stated there were flareups about twice per day, each lasting several hours and alleviated by rest, elevation, ice and medication.  The Veteran uses a cane which he reports he needs almost every time he walks a significant distance.  He also uses a walker, but as his knee heals from surgery he is using it only occasionally.  The Veteran does not tolerate prolonged standing or walking, excessive or repetitive use of the right knee, or heavy lifting.  He has some limitation of motion of his right leg, with flexion of the knee from 0 to 118 degrees with pain at the end.  The Veteran walks with a slow, deliberate broad stance and an antalgic gait. The examiner stated the Veteran had moderate to severe functional loss due to his right knee disability.  

The record does not show any evidence of convalescence beyond the Veteran's July 31, 2009.  There is also no record of home confinement, weight-bearing was not prohibited, and the joint was not immobilized.  In August and beyond, the Veteran reported to most of his VA consultations and physical therapy.  He was noted to be making improvement in walking, progressing from a wheeled walked to a cane and then even limiting cane use to longer distances.  The Veteran was not readmitted to a hospital for residuals of this surgery, therapeutic immobilization or application of a cast.  Therefore the Board must conclude the Veteran's convalescence cannot grant an extension beyond July 31, 2009.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the doctor's statement that the Veteran's knee surgery required continued convalescent leave has little weight because it has no rationale and is contrary to the evidence of record.  The Veteran has not presented any other evidence to support an extended temporary total rating for his knee surgery.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to a temporary total rating beyond July 31, 2009 cannot be granted.  


ORDER

Entitlement to an extension of a temporary total rating for postsurgical convalescence beyond July 31, 2009 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


